Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-21 are pending.
Claims 1-21 are rejected below.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 8, 10, and 14-17 and 21 is/are rejected under 35 U.S.C. 102(a)(1)  as being anticipated by Ock (U.S. PG Pub. 2018/0283723).



As to claims 1, 8, and a portion of claim 15, Ock teaches a method for controlling a heating, ventilation, or air conditioning (HVAC) system in a building, the method comprising: receiving environmental data of the HVAC system via a cloud network[0065, 0072 The bridge server BS may import the status information of the air conditioner using the connectivity API BS1.  Then, the bridge server BS may store the imported status information of the air conditioner in the device status data DB BS2. The status information of the air conditioner A may include the set temperature set in the air conditioner A and the current temperature (for example, room temperature and ambient temperature) of the air conditioner at the time of setting the temperature, depending on the user's desired temperature.]; generating an application based on the received environmental data of the HVAC system; providing the application to a user interface via the cloud network[0064, 0067,  The connectivity API BS1 may include an application programming interface (hereinafter, referred to as API) which serves as an interface between different devices operating depending on heterogeneous protocols.  The API may be defined as a set of subroutines or functions that may be called from any one protocol for any processing of another protocol.  That is, the API may provide the environment in which the operation of another protocol may be performed in any one of the protocols. The data learning server DS may generate a learning model and obtain learning model application results using the learned generation model.] wherein the application is configured to: receive control instructions based on a selection of one or more personalization widgets of a plurality of personalization widgets via the user interface [0096, 0242, 0244, 0245 and fig. 10] In operation [circle around (10)], the data learning server DS may transmit the acquired recommended temperature of the air conditioner A to the air conditioner A via the third device (for example, the access point AP). Further, in step [circle around (10)]', the data learning server DS may transmit the acquired recommended temperature of the air conditioner A to the user terminal U]; and provide control signals to a plurality of HVAC equipment in the building to satisfy the control instructions[0096].  Examiner notes that the system of claim 8 teaches substantially the same claims, but with additional structure. The citations above also teach portion of the structure along with other places in the reference. 

As to claims 2 and 16, Ock teaches wherein generating the application further comprises: generating an application on one or more servers via a processing circuit, the processing circuit including one or more processors and memory[0013].  

As to claim 3, 9 and the remaining portion of 15, Ock teaches wherein the application is further configured to provide a widget to: generate a model based on the received environmental data[0095 In operation [circle around (9)], the data learning server DS may acquire the recommended temperature of the air conditioner A as a result of applying the learning model.]; determine a set of recommendations based on the received environmental data [0096 In operation [circle around (10)], the data learning server DS may transmit the acquired recommended temperature of the air conditioner A to the air conditioner A via the third device (for example, the access point AP).  Further, in step [circle around (10)], the data learning server DS may transmit the acquired recommended temperature of the air conditioner A to the user terminal U.]; and provide the set of recommendations to the user interface[0096].
 

As to claims 4, 10 and 17. The method of Claim 1, wherein the application is further configured to provide a widget to: receive control signals based on a set of sleep preferences of a user of the user interface[0087]; determine a first set of control signals for the plurality of HVAC equipment based on the sleep preferences of the user[0087, 0096 the data analytics engine DS2 may generate the learning 
model available in the smart comfort mode, the learning model available in the tropical night sound sleep mode, the learning model available in the no-wind tropical night sound sleep mode, and the learning model available in the two-step cooling mode, respectively.]; and provide the first set of control signals to the plurality of HVAC equipment[0096]. 

As to claim 14, Ock teaches wherein the cloud server is located off premise at a different location than the user device[0058, 0066, 0103].

As to claim 21, wherein receiving the control instructions comprises receiving the control instructions based on a selection of an additional personalization widget of the plurality of personalization widgets [0242 and fig. 10].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 11, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ock (U.S. PG Pub. 2018/0283723) in view of Le Roux (U.S. PG Pub. 2011/0184574).

Ock teaches most of the claims but fails to teach the limitations of claims 5, 11 and 18.  However, these are obvious variations as taught by Le Roux as follows:
As to claims 5, 11 and 18, wherein the application is further configured to: receive utility data via utility provider receive utility data via a utility provider;determine a second set of control signals configured to increase a savings on energy based on the received utility data[0032 The data from the one or more sensors 372 may be sent to the Smart Meter 365, which may package the data for transmission to the utility management 110 via utility communication network 235.  In this way, the data sent from the customer premises 376 may be sufficient for the analytics engine 235 to provide recommendations for reducing power consumption.  The in-home display 370 may provide the customer at the customer premises 376 with an output device to view, in real-time, data collected from Smart Meter 365 and the one or more sensors 372.  Further, the customer may use the in-home display 370 to view the results of the analytics engine 235, such as energy consumption, energy statistics, and energy saving recommendations.  In addition, an input device (such as a keyboard) may be associated with in-home display 370 so that the customer may communicate with the utility management system 110.  In one embodiment, the in-home display may comprise a computer resident at the customer premises 376.], wherein the savings comprises financial savings or energy savings or both[0032]; and provide the second set of control signals to the plurality of HVAC equipment[0032, 0055 For example, the home computer 610 may determine that modifying the operation of more than one appliance may result in the desired reduction of power consumption, such as modifying the operation of the air conditioner (e.g., raising the set temperature of the air conditioner) and turning off the dishwasher.].  

Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to include the teachings of Le Roux into the system and methods of Ock.  The motivation to combine is that Le Roux teaches that a customer can using air condition recommendations to save energy and money [0032].

s 6, 12, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ock (U.S. PG Pub. 2018/0283723) in view of Trundle (U.S. PG Pub. 2010/0289643).
Ock teaches most of the claims but fails to teach the limitations of claims 6, 12, and 19.  However, these are obvious variations as taught by Trundle as follows:

As to claims 6, 12 and 19, Trundle wherein the application is further configured to: receive control signals based on a set of pet preferences of a user of the user interface([0125] - The monitoring system analyzes the monitoring system data 1030 with respect to one or more rules and determines that an action is needed based on the monitored attributes stored in the monitoring system data 1030.); determine a third set of control signals for the plurality of HVAC equipment based on the set of pet preferences[0130 Further, the alert 1040 includes an input control 1050 that allows the monitoring system to automatically control the thermostat 1014 for the pet's comfort.  When the user activates the input control 1050, the monitoring system automatically, without human intervention, controls the thermostat 1014 to maintain a temperature that is comfortable for the pet]; and provide the third set of control signals to the plurality of HVAC equipment [0130].  
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to include the teachings of Trundle into the system and methods of Ock.  The motivation to combine is that Trundle teaches using a monitoring system .

Claims 7,13, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ock (U.S. PG Pub. 2018/0283723) in view of Kelly (U.S. PG Pub. 2017/0328591).
Ock teaches most of the claims but fails to teach the limitations of claims 7,13, and 20.  However, these are obvious variations as taught by Kelly as follows:
As to claims 7, 13 and 20, Kelly wherein the application is further configured to: receive air quality data of the HVAC system[0036]; determine a fourth set of control signals for the plurality of HVAC equipment configured to increase a quality of air in the HVAC system; and provide the fourth set of control signals to the plurality of HVAC equipment[0036 To recommend an alteration in user operation of air purifier 102, controller 104 may compare various aspects of an air quality profile of an environment to various aspects of a user's operation of an air purifier 102 deployed in that environment over time.  Based on that comparison, controller 104 may make one or more recommendations to the user as to how the user can alter the way he or she operates air purifier 102 to better alleviate air quality concerns.]. 
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date to include the teachings of Kelly into the system and methods of Ock.  The motivation to combine is that Kelly teaches increasing air quality which can increase a user’s health [0036].

Response to Arguments
Applicant's arguments filed 9-13-21 have been fully considered but they are not persuasive. On pages 8-12 Applicant argues that Ock does not teach the new amendments.  Examiner disagrees; Ock teaches various types of control widgets, see fig. 10a for several.  Including the use of at least an AI smart comfort. Now applicant goes on to discuss the widgets in detail and calling back to the specification (see pages 9 and 10) however, these underlined portions are far more detailed than the claim.  The claim as presented has multiple widgets and then based on a selection the HVAC is controlled in some way.  This is clearly done in Ock in the above citations. Using the AI, or other modes taught can be considered the widgets and the system is clearly controlled based on that. 
The arguments to the 103 seem to be similar and Ock teaches these therefore the arguments to the other references are moot.  As far as the new claim, Applicant again seems to be overstating what is claimed and calling limitations from the specification (see page 14).  If these underlined portions are desired to be considered as limiting then they need to be put in the claims.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN L LAUGHLIN whose telephone number is (571)270-1042.  The examiner can normally be reached on Monday-Friday 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.